ITEMID: 001-61437
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: CHAMBER
DATE: 2003
DOCNAME: CASE OF MILITARU v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Non-pecuniary damage - financial award
JUDGES: Gaukur Jörundsson
TEXT: 4. The applicant was born in 1957 and lives in Nagytarcsa, Hungary.
5. On 13 October 1995 the applicant filed for divorce before the Budapest Regional Court. She also claimed custody of the couple's three children, born respectively in 1984, 1986 and 1992, and requested the payment of maintenance and the division of the matrimonial property.
6. After repeated motions for bias filed by the applicant's husband, the Buda Central District Court was first appointed to hear the case. As a consequence of the husband's further motion for bias, the case-file was then transferred to the Zalaegerszeg District Court.
7. On 24 September 1996 the President, the Vice-President and all the judges of the Zalaegerszeg District Court declared bias.
8. On 6 February 1997 the Supreme Court appointed the Miskolc District Court and the Borsod-Abaúj-Zemplén County Regional Court to hear the case.
9. On 2 April 1997 the Miskolc District Court requested the applicant to supplement her action within 8 days. Following the grant of an extension of this time-limit, the applicant submitted additional material on 5 May 1997.
10. A hearing was held on 24 June 1997.
11. On 26 August 1997 the District Court requested the school attended by the couple's children to provide an opinion. It also appointed the Budapest Forensic Medical Expert Institute (“the Institute”) to give an expert psychological opinion on the parties and their children and requested to be advised as to which parent was the more suitable to raise the children.
12. The applicant together with the three children failed to appear at the examinations scheduled for 1 October 1997 as they had not received any notification.
13. The examinations scheduled for 18 November 1997 could not be carried out as the husband and two of the children failed to appear.
14. On 9 December 1997 the Borsod-Abaúj-Zemplén County Regional Court found the husband's renewed motion for bias of 4 September 1997 unsubstantiated.
15. On 12 January 1998 the Miskolc District Court ordered the parties to provide information about the children's situation and the issue of maintenance.
16. In her letters of 15 January and 5 May 1998, the applicant requested the District Court to schedule a hearing in the case and, as an interim measure, to order her husband to pay maintenance.
17. On 25 January 1998 the husband filed a motion for bias against all of the judges of the county.
18. On 5 May 1998 the applicant requested the District Court to deal with the case urgently. On 15 July 1998 she repeatedly requested the court to pronounce the divorce, to grant her custody of the children, to oblige her husband to leave their flat and to pay maintenance.
19. On 26 October 1998 the Supreme Court dismissed the husband's renewed motion for bias and warned him that if he submitted another unsubstantiated motion, he would be fined.
20. At the court's request of 27 November 1998, the applicant provided information about the maintenance of the children.
21. On 14 December 1998 the husband again filed a motion for bias against the judges dealing with the case.
22. On 22 December 1998 the District Court suspended the proceedings pending the outcome of a parallel action to place the husband under guardianship.
23. At the applicant's request, on 6 October 1999 the District Court decided to resume the proceedings and to appoint a guardian ad litem to represent the husband.
24. On 9 November 1999 the applicant elaborated her action and requested the court to obtain psychological and educational opinions on the children. The latter opinion was submitted on 24 November 1999. On 7 December 1999 the Institute appointed an expert psychologist.
25. On 27 January 2000 the parties' two eldest children requested the court to place them, by way of an interim measure, with the applicant.
26. On 3 February 2000 the Institute informed the court that it struck the case out of its list as the husband and the two eldest children had repeatedly failed to appear for the examination.
27. On 8 February 2000 the District Court ordered that the two eldest children be placed with the applicant and obliged the husband to hand them over to her within three days. On 17 February 2000 the husband appealed against this decision. On 23 February 2000 the applicant informed the court that its order could not be executed as the children had in the meantime been placed in a children's home.
28. On 29 June 2000 the Supreme Court dismissed the husband's renewed motion for bias of 7 March 2000.
29. On 26 September 2000 the Borsod-Abaúj-Zemplén County Regional Court quashed the order of 8 February 2000 and remitted the issue of interim measures to the District Court.
30. At the applicant's request, on 29 September 2000 the Miskolc District Court discontinued the proceedings. In her appeal, the applicant requested that the proceedings be resumed and that the case, rather than being discontinued, should be transferred from Miskolc to a court in the town where she was domiciled. On 30 January 2001 the Borsod-Abaúj-Zemplén County Regional Court dismissed her appeal.
31. On 21 July 2001 the applicant renewed her action before the Buda Central District Court.
32. A hearing took place on 15 January 2002 and a further hearing was scheduled for 30 May 2002.
33. At present, the case is pending before the District Court.
Article 19 § 2 of the Code of Civil Procedure reads as follows:
“If a party submits a motion for bias, which is manifestly unsubstantiated, or repeatedly submits unsubstantiated motions in the same proceedings in respect of the same judge, the court may, as a provision of the order dismissing the motion, impose a fine on him.”
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
